DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received on April 1, 2022:
Claims 1-7 are pending;
The objection to the abstract has been withdrawn in light of the amended abstract;
The prior art rejections to Asano stand as modified in light of the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. “Solid Halide Electrolytes with High Lithium-ion Conductivity for Application in 4V Class Bulk-Type All-Solid-State Batteries” in view of Bohnsack et al. “Ternary Chlorides of the Rare-Earth Elements with Lithium, Li3MCl6 (M=Tb-Lu, Y, Sc): Synthesis, Crystal Structures and Ionic Motion”.
	As to claim 1, Asano discloses a solid electrolyte material wherein the solid electrolyte material is composed of Li, M and X, where M is Y and X is Cl or Br (Figs. 2a-d).
	As shown in Fig. 2c, for Li3YCl6, the XRD pattern has a maximum peak between 30-35 2Θ and, unlike the peaks in Fig. 2a, is an extremely sharp peak such that the FWHM/2Θ is intrinsically less than or equal to 0.015.

    PNG
    media_image1.png
    262
    493
    media_image1.png
    Greyscale

	Therefore, as the compound of Fig. 2a, has the same elements (Li, Y and Cl) and has an extremely sharp peak in the range of 30-35 2Θ identical or nearly identical to that of the instant invention, one of ordinary skill in the art would expect the prior to satisfy the equation of claim 1, else be remarkably similar in scope such that any difference would be minor and obvious variants (absent clear evidence to the contrary). Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor.  Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	With respect to the rCA value of claim 1:
	The ionic radii of each element is an inherent characteristic to each.  The ionic radius of each element in the compound of Asano is: Li - 0.76 Angstroms; Y – 0.9 Angstroms; Cl – 1.81 Angstroms.  
	The ionic radii of each element is an inherent characteristic to each.  The ionic radius of each element in the compound of Asano is: Li - 0.76 Angstroms; Y – 0.9 Angstroms; Cl – 1.81 Angstroms.  According to the experimental section of Asano (page 6 of 7), fabrication of LYC relies on a 3:1 molar ratio of LiCl/YCl3.  Fabricating LYC using precursor materials of LiCl and YCl3 at a 3:1 molar ratio would result in an rCA of 0.293.
Using the same mathematical approach as the instant invention, the rCA for Asano is as follows: 
(molar amount of Li)(ionic radius of Li)+ (molar amount of Y)(ionic radius of Y)
		(molar amount of Cl)(ionic radius of Cl); further
 (3 moles of Li)(0.76 ionic radius of Li)+(1 mole of Y)(0.9 ionic radius of Y)
(6 moles of Cl)(1.81ionic radius of Cl); further
(2.28)+(0.9) 
10.86		which, when calculated out, results on an rCA of 0.293.
Therefore, the LYC electrolyte composition of Asano would be understood to have the same ionic radii value rCA as sought in claim 1.
As to the electronegativity difference of claim 1, being not less than 1.7:
As with ionic radii, electronegativity values of elements are inherent properties for each element.  In the case of the LYC composition of Asano, yttrium reads on M of instant claim 1 and chlorine reads on X of instant claim 1.  Yttrium has an electronegativity of 1.2 and chlorine has an electronegativity of 3.0.  The electronegativity difference is 1.8, which is not less than 1.7.
In review of claim 1 in comparison to the LYC composition of Asano, it is noted that the teachings of Asano therein appear to describe a solid electrolyte material which is remarkably similar, if not identical to the broadest scope of the invention of claim 1.
While Asano does not explicitly teach of Formula I of claim 1, as discussed above, since the XRD pattern of Asano is remarkably drawn to an XRD peak in the 30-35 2Θ range which is extremely sharp and thus highly crystalline, one of ordinary skill in the art would expect that the product of Asano would satisfy the threshold of Formula I of claim 1, else, would be sufficiently close to the threshold to a degree which is obvious and not patentably distinct (absent clear evidence to the contrary).
As to claim 2,  as discussed above, the rCA value of the LYC example of Asano is 0.293.
As to claim 6, Asano teaches that the solid electrolyte material can be the formula above as both LYC and LYB therein (last paragraph on page 4).
As to claim 7, the electrolyte composition of Asano is further employed in a battery comprising a cathode, anode and an electrolyte layer with at least one of the cathode, anode and electrolyte includes the solid electrolyte material discussed above (see page 4 and Experimental section on page 6 of Asano, for example).
Asano does not teach of M being an element other than Y as specified therein (claims 1, 3 and 4).
	As to claim 1, Bohnsack discloses a solid electrolyte material wherein the solid electrolyte material is composed of Li, M and X, where M is an array of elements (Tb, Dy, Ho, Er, Tm, Yb, Sc, Lu) and X is Cl (Table 1).  For example, Li3ScCl6 and Li3DyCl6 are embodied by this reference.  The ionic radii of each element is an inherent characteristic to each.  The ionic radius of each element in the compound of Bohnsack is: Li - 0.76 Angstroms; Sc – 0.745 Angstroms; Cl – 1.81 Angstroms for Li3ScCl6.  Li - 0.76 Angstroms; Dy – 0.912 Angstroms; Cl – 1.81 Angstroms for Li3DyCl6.  The ionic radii of each element is an inherent characteristic to each.  The ionic radius of each element in the compound of Bohnsack is: Li - 0.76 Angstroms; Sc – 0.745 / Dy - .912 Angstroms; Cl – 1.81 Angstroms.  Using the same mathematical approach as the instant invention, the rCA for Bohnsack is as follows: 
(molar amount of Li)(ionic radius of Li)+ (molar amount of Sc)(ionic radius of Sc)
		(molar amount of Cl)(ionic radius of Cl); further
 (3 moles of Li)(0.76 ionic radius of Li)+(1 mole of Sc)(0.745 ionic radius of Sc)
(6 moles of Cl)(1.81ionic radius of Cl); further
(2.28)+(0.745) 
10.86		
which, when calculated out, results on an rCA of 0.278.
Therefore, the LScC electrolyte composition of Bohnsack would be understood to have the same ionic radii value rCA as sought in claim 1.
Using the same mathematical approach as the instant invention, the rCA for Bohnsack is as follows: 
(molar amount of Li)(ionic radius of Li)+ (molar amount of Dy)(ionic radius of Dy)
		(molar amount of Cl)(ionic radius of Cl); further
 (3 moles of Li)(0.76 ionic radius of Li)+(1 mole of Dy)(0.912 ionic radius of Dy)
(6 moles of Cl)(1.81ionic radius of Cl); further
(2.28)+(0.912) 
10.86		
which, when calculated out, results on an rCA of 0.293.
Therefore, the LDyC electrolyte composition of Bohnsack would be understood to have the same ionic radii value rCA as sought in claim 1.
As to the electronegativity difference of claim 1, being not less than 1.7:
As with ionic radii, electronegativity values of elements are inherent properties for each element.  In the case of the LYC composition of Bohnsack, scandium (Sc) and Dysprosium (DY) reads on M of instant claim 1 and chlorine reads on X of instant claim 1.  Sc has an electronegativity of 1.3, Dy has an electronegativity of 1.2 and chlorine has an electronegativity of 3.0.  The electronegativity difference is 1.8 (Cl-Dy) and 1.7 (Cl-Sc) , which is not less than 1.7.
As to claims 3-4, M can be Dy which falls under the elements sought by claims 3-4.
Of note, it is evident that Sc and Y fall under the same family in the Periodic Table and, given that Bohnsack teaches of using both Y and Sc, these elements would expectedly be similar homologues.  Substituting Y for Sc in Asano based on Bohnsack would have been readily appreciable to the person of ordinary skill in the art as both and Sc would expectedly exhibit the same properties associated with elements of a common group in the Periodic Table.  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). Also see, In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See MPEP § 2144.09.
Furthermore, as Bohnsack also recognized the substitution of other elements for Y and Sc in a Li3MX6 compound including elements such as Dy, the additional substitution for M to be any of Y, Sc or Dy, etc. as taught by Bohnsack to the base teachings of Asano, would have resulted in the same composition as in the claims, also exhibiting the same, or unpatentably similar XRD pattern for highly crystalline compositions as shown in Asano, absent clear evidence to the contrary.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the Li3YX6 compositions of Asano to substitute Y for other elements including those elements in Bohnsack, such as Sc and Dy as it would have resulted in fabrication of solid electrolyte compositions having the same properties and same lithium ion conductivity/mobility.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). MPEP  §  2144.07.  See also KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
Claim 6 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. in view of Bohnsack et al. as applied to claim 5 above, in view of Alves et al. “Mixed lithium indium halides as solid-electrolytes”.
While Asano teaches of blending both a lithium metal bromide and lithium metal chloride together in one combination, Asano does not teach of a single composition itself having both bromine and chlorine therein.
While Asano teaches of bromides and chlorides as distinct compounds, the concept of blending both bromine and chlorine in a single compound itself would have been well within the skill of the ordinary worker in the art as both bromine and chlorine and the resultant compositions are remarkably close in structural similarities and using them alone or in combination in a given composition would have resulted in chemical compounds of the same structural similarity having the same properties or characteristics, absent clear evidence to the contrary.
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c).  MPEP § 2144.09, incorporated herein.
In addition, Alves teaches of similar Li3AX6 halide solid electrolytes wherein the halide can be a halogen alone, such as bromine or a mixture of bromine and chlorine in combination.  Therefore this teaching shows that such halide structures can employ one halogen or a combination of halogens, with the combination being bromine and chlorine in particular.  Such combinations were recognized as effective equivalent alternatives as suitable anion species for Li3AX6 solid electrolyte materials.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot as the new grounds of rejection is presented in response to the amendment which removed Y from the claimed M genus in attempt to carve around the teachings of Asano.  The new grounds of rejection of Asano in view of Bohnsack above set forth a new rejection whereby the substation of Y in Asano for other elements such as Sc, Dy, etc. as taught by Bohnsack would have been obvious for at least those reasons discussed above.  Accordingly claims 1-7 remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725